UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7765



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NARKEY KEVAL TERRY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-96-270-A, CA-00-1521-AM)


Submitted:   April 24, 2001                 Decided:    May 23, 2001


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Narkey Keval Terry, Appellant Pro Se. Randy I. Bellows, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Narkey Keval Terry seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.     Accordingly, we deny a certif-

icate of appealability and dismiss the appeal substantially on the

reasoning of the district court.*    See United States v. Terry, Nos.

CR-96-270-A; CA-00-1521-AM (E.D. Va. Nov. 17, 2000).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           DISMISSED




     *
       We recently held in United States v. Sanders,      F.3d    ,
2001 WL 369719 (4th Cir. Apr. 13, 2001) (No. 00-6281), that the new
rule announced in Apprendi v. New Jersey, 530 U.S. 466 (2000), is
not retroactively applicable to cases on collateral review.
Accordingly, Appellant’s Apprendi claim is not cognizable.


                                 2